





imagea06.jpg [imagea06.jpg]
Corporate Headquarters
16941 Keegan Avenue
Carson, California 90746
Phone and Fax: (310) 735-0089


May 31, 2018


Mina Khazani (“Ms. Khazani”) and Mina Khazani Living Trust, Dated May 30, 2007
(the “Trust” and together with Ms. Khazani, the “Stockholder”)


Re:     Board Agreement between U.S. Auto Parts Network, Inc. and Mehran Nia


Dear Ms. Khazani,


Reference is made to the proposed Board Candidate Agreement (the “Board
Agreement”) to be entered into between U.S. Auto Parts Network, Inc. (the
“Company”) and Mehran Nia (“Mr. Nia”) pursuant to which Mr. Nia would be
appointed to the Company’s Board of Directors, the form of Board Agreement which
is set forth as Exhibit A hereto. Upon execution of the Board Agreement by the
Company and Mr. Nia, Stockholder hereby agrees during the Voting Period (as
defined in the Board Agreement) to vote all shares of voting capital stock of
the Company registered in Stockholder’s name or beneficially owned by
Stockholder (as determined by Rule 13d-3 of the Securities Exchange Act of 1934,
as amended), including any and all voting securities of the Company legally or
beneficially acquired by Stockholder after the date hereof (hereinafter
collectively referred to as the “Stockholder Shares”), in accordance with the
following provision: At any annual or special meeting of stockholders of the
Company called, or at any adjournment thereof, or in any other circumstances
upon which a vote, consent or other approval (including by written consent) is
sought from Stockholder with respect to the election of directors or any other
matter, Stockholder shall vote (or cause to be voted) the Stockholder Shares on
each director nomination or other matter presented for a vote, consent or other
approval in accordance with the formal recommendation of a majority of the Board
(acting as such).


In addition, during the Voting Period, Stockholder agrees, within five business
days after receipt, to execute and deliver to the Company, or cause to be
executed and delivered to the Company, all proxy cards and written consents
received by Stockholder from the Company with respect to the election of
directors or any other matter, in each case directing that the Stockholder
Shares as of the applicable record date be voted in accordance with the terms of
this letter agreement. In furtherance of the foregoing, Stockholder hereby
appoints the Company and any designee of the Company, and each of them
individually, as Stockholder’s proxy and attorney-in-fact, with full power of
substitution and resubstitution, to vote or act by written consent during the
Voting Period with respect the Stockholder Shares in accordance with this letter
agreement. This proxy is given to secure the performance of the duties of
Stockholder under this letter agreement. Stockholder shall take such further
action or execute such other instruments as may be necessary to effectuate the
intent of this proxy. The proxy and power of attorney granted pursuant to this
letter agreement by Stockholder shall be irrevocable during the Voting Period,
shall be deemed to be coupled with an interest sufficient in law to support an
irrevocable proxy and shall revoke any and all prior proxies granted by
Stockholder. The power of attorney granted by Stockholder herein is a durable
power of attorney and shall survive the dissolution, bankruptcy, death or
incapacity of Stockholder. The proxy and power of attorney granted hereunder
shall terminate upon the expiration of the Voting Period.







--------------------------------------------------------------------------------





This letter agreement shall be governed by and construed under the laws of the
State of Delaware as such laws are applied to agreements among Delaware
residents entered into and performed entirely within the State of Delaware,
without reference to the conflict of laws provisions thereof. This letter
agreement constitutes the full and entire understanding and agreement between
the parties with regard to the subject matter hereof. This letter agreement may
be executed in any number of counterparts, each of which shall be an original,
but all of which together shall constitute one instrument. Signatures delivered
by facsimile or electronic transmission shall be treated as original signatures
hereto.


The parties have executed this letter agreement as of the date first written
above.


U.S. Auto Parts Network, Inc.


By: /s/ Aaron Coleman    


Name: Aaron Coleman    


Title: Chief Executive Officer    






ACCEPTED AND AGREED:


Mina Khazani




By: /s/ Mina Khazani    


Name: Mina Khazani    


Title:     




Mina Khazani Living Trust, Dated May 30, 2007




By: /s/ Mina Khazani    


Name: Mina Khazani    


Title: Trustee    







--------------------------------------------------------------------------------





Exhibit A


Board Agreement





